Citation Nr: 0815984	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee/leg 
disability.

2.  Entitlement to service connection for back disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1971 to March 1973.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's claim of 
entitlement to service connection for back and bilateral 
knee/leg problems.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
back problems as well as bilateral knee/leg problems.  After 
having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this case 
must be remanded for further evidentiary development.  

Reasons for remand

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With respect to Hickson element (1), current disability, 
there is evidence of a diagnosis of mild to moderate 
osteoarthritic changes in both knees.  See the report of a VA 
joints examination performed in March 2005.  Medical records 
associated with the veteran's claims file document ongoing 
cervical and spinal problems.  
See Northwestern Hospital records, August 1995; see also the 
March 2005 VA examination report, which contain a diagnosis 
of mild facet joint arthropathy, lumbar spine.  As such, 
Hickson (1), diagnosis of current disability, is arguably 
satisfied.
 
Turning to Hickson element (2), in-service incurrence, review 
of the veteran's service medical records indicate complaints 
of knee problems in March 1973, for which the veteran had at 
least three medical appointments and was prescribed a knee 
wrap.  Additionally, the veteran complained of "cramps in 
legs," "trick/locked knee," and "swollen and painful 
joints" in connection with his February 1973 separation 
examination.  He also complained of  and "recurrent back 
pain."  Based on the in-service indications of knee and back 
problems Hickson (2) is also arguably met.  

Regarding Hickson element (3), there is now of record no 
evidence that concerns medical nexus.  The veteran was 
examined by VA in March 2005.  However, such examinations 
were performed for the explicit purpose of determining the 
veteran's eligibility for a non-service connected pension; 
the examination reports did not address the matter of medical 
nexus.  
  
In Charles v. Principi, 16 Vet. App. 370, 374-375 (2003), 
United States Court of Appeals for Veterans Claims (the 
Court) held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and service-connected injury or disease), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion. 

The Board is of course aware of the veteran's history of 
post-service injuries.  However, the Board cannot itself draw 
and conclusions concerning service connection therefrom.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions]. 

This case thus presents certain medical questions which 
cannot be answered by the Board.  Under such circumstances, a 
medical nexus opinion must be obtained which addresses the 
question of whether the veteran's current knee/leg and back 
problems are due his military service.   

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for an 
appropriate medical expert to review 
the veteran's VA claims file and 
provide an opinion, based on the 
veteran's medical history, as to 
whether it is as likely as not that 
the veteran's claimed back and 
bilateral knee/leg disabilities are 
related to his military service.  If 
physical examination and/or 
diagnostic testing of the veteran are 
deemed to be necessary by the 
examiner, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA 
claims file.

2.  After undertaking any additional 
development which it deems necessary, 
VBA should then readjudicate the 
veteran's claims of entitlement to 
service connection for a back 
condition and a bilateral knee/leg 
condition.  If the benefits sought on 
appeal remain denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



